Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July, 27, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method for fabrication of a composite structure comprising receiving confirmation that a deviation has been addressed before projecting a marking for a subsequent core panel.
Shadmehri (WO 2016/046788) discloses a method for a fabrication of a composite structure comprising receiving at least one specification of a composite structure design, generating a manufacturing model of the composite structure design, extracting at least one optical projection file from the manufacturing model, extracting a calibration file, placing a plurality of parts within a mold, identifying select reference features, projecting at least one marking to depict an edge, comparing the reference features to the projected edge and performing quality checks. Shadmehri does not teach or suggest a method for fabrication of a composite structure comprising receiving confirmation that a deviation has been addressed before projecting a marking for a subsequent core panel.
Smith (US 2016/0319801) discloses a method of manufacturing a wind turbine where the wind turbine comprises core panels. Smith does not teach or suggest a method for fabrication of a wind turbine where the digital location of the reflective target is different than the physical location of the reflective target and where the calibration is performed while the mold is at a temperature above room temperature. Smith does not teach or suggest a method for fabrication of a composite structure comprising receiving confirmation that a deviation has been addressed before projecting a marking for a subsequent core panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746